Name: 2014/436/EU: Commission Implementing Decision of 4 July 2014 establishing the financial contribution from the Union for the expenditure incurred by Denmark in 2013 for the financing of the emergency measures to combat avian influenza (notified under document C(2014) 4439)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  cooperation policy;  Europe;  EU finance;  budget;  agricultural activity
 Date Published: 2014-07-08

 8.7.2014 EN Official Journal of the European Union L 199/7 COMMISSION IMPLEMENTING DECISION of 4 July 2014 establishing the financial contribution from the Union for the expenditure incurred by Denmark in 2013 for the financing of the emergency measures to combat avian influenza (notified under document C(2014) 4439) (Only the Danish text is authentic) (2014/436/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Articles 3(4) and 4(1) thereof, Whereas: (1) In accordance with Article 84 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (2), the commitment of expenditure from the Union budget is to be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. Article 4(2) of that Decision lays down the conditions for obtaining Union's contribution for the eradication of avian influenza and Article 4(3) of that Decision lays down the percentage of the incurred costs of the emergency measures to be covered by the financial contribution from the Union. (3) Commission Regulation (EC) No 349/2005 (3) lays down the rules for the payment of a financial contribution from the Union towards emergency measures to eradicate certain animal diseases, including avian influenza. Article 7 of that Regulation lays down the documents to be submitted by the Member State requesting the financial contribution and the deadlines for submitting these documents. (4) Commission Implementing Decision 2013/775/EU (4) provides for a financial contribution from the Union in relation to the costs of emergency measures to combat avian influenza incurred by Denmark in 2013. According to Article 1(2) of that Implementing Decision the amount of the financial contribution of the Union is to be fixed in a subsequent decision. Article 2 of that Implementing Decision provides for the payment to Denmark of the first tranche in the amount of EUR 33 000,00. (5) On 14 February 2014, Denmark submitted an official request for reimbursement accompanied by a financial report, supporting documents, and an epidemiological report on each holding where the animals have been slaughtered and destroyed. The request for reimbursement amounts to EUR 67 667,39. However, following the examination of submitted documents, the amount of EUR 5 468,85 was considered not eligible for reimbursement under the terms of Article 5 of Regulation (EC) No 349/2005. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The financial contribution from the Union towards the expenditure incurred by Denmark in 2013 for the financing of measures to eradicate avian influenza is fixed at EUR 62 198,54. Article 2 The balance of the financial contribution remaining to be paid following the deduction of the already paid first tranche of EUR 33 000,00 is fixed at EUR 29 198,54. Article 3 This Decision constituting a financing decision in the meaning of Article 84 of Regulation (EU, Euratom) No 966/2012 is addressed to the Kingdom of Denmark. Done at Brussels, 4 July 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (3) Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (OJ L 55, 1.3.2005, p. 12). (4) Commission Implementing Decision 2013/775/EU of 17 December 2013 on a financial contribution from the Union towards emergency measures to combat avian influenza in Germany, Italy and the Netherlands in 2012 and 2013 and in Denmark and Spain in 2013 (OJ L 343, 19.12.2013, p. 44).